Appeal from an amended judgment of the County Court of Schuyler County, rendered November 21, 1975, which revoked defend*772ant’s sentence of probation and resentenced him to an indeterminate period of incarceration not to exceed four years. Defendant was convicted, upon his plea of guilty, of criminal possession of stolen property in the second degree and was sentenced to a period of probation. On this appeal he does not contest the subsequent finding that he violated the conditions of that probation, but maintains that the ensuing resentence is unduly harsh and excessive and seeks to question the adequacy of representation he received from counsel during the original proceedings. However, since no appeal was ever taken from the original judgment, defendant may only attack the propriety of his resentence (CPL 450.30, subd 3) and, under the circumstances presented, we perceive no clear abuse of discretion which would warrant interference with the period of incarceration imposed by the sentencing court. Finally, the resentence was correctly made to the Department of Correctional Services and, therefore, any complaint defendant may have that such action satisfied an unrelated definite sentence which he was then serving (cf. Penal Law, § 70.35) is not a matter properly before us on the instant record. Judgment affirmed. Koreman, P. J., Greenblott, Kane, Mahoney and Main, JJ., concur.